Citation Nr: 1809109	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-44 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right inguinal hernia scar, and a rating in excess of 10 percent from August 24, 2009, including on an extraschedular basis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to claimed asbestos and lead paint exposure.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to May 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2010 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2012 the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record. 

In an April 2013 decision, the Board in pertinent part granted a 10 percent disability rating for residuals of a right inguinal hernia scar.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Memorandum Decision, the Court set aside the April 2013 Board decision and remanded the matter for further development and adjudication.

When this case was most recently before the Board in January 2015, it was remanded for additional evidentiary development.  Subsequently, in an October 2017 rating decision, service connection for posttraumatic stress disorder (PTSD) was granted.  Accordingly, the issue of service connection for PTSD was granted in full and is therefore no longer in appellate status.  The issue of entitlement to service connection for COPD was also certified to the Board after the January 2015 remand.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims on appeal. 

In response to the Board's remand, the Veteran was afforded a VA examination for his inguinal hernia scar in July 2016 in which he complained of pain and had marked tenderness in the groin.  Subsequently, the RO issued a supplemental statement of the case in November 2017, confirming the previously assigned evaluation for this disability.  The RO did not address whether referral was necessary to the Director of Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b) (1), as instructed by the Board in the January 2015 remand.

The Veteran's agent argued in November 2017 correspondence that referral was appropriate as there was functional impairment due to the residuals of the scar.  The Veteran's agent specifically noted the Veteran's testimony before the undersigned as to his scar being painful and intermittently irritated which caused difficulty with bending over, sleeping, and stretching.  Moreover, the Board previously noted that the Veteran reported occasional nausea and pain due to the right hernia scar, it was tender and irritable when he touched it or lies down, and that VA doctors told him that staples remained located inside his groin. 

The aforementioned July 2014 memorandum decision noted that the Board did not provide adequate reasons or bases to support its conclusion that extraschedular consideration was not warranted for the Veteran's inguinal scar disability.  Specifically, the Court stated that Diagnostic Code 7804 did not account for the full symptomatology of the Veteran's disability.  As such, the Board finds that this matter regarding residuals of a right inguinal hernia scar should be referred for extraschedular consideration.

In regards to the claim for service connection for COPD, the Veteran was afforded a VA examination in February 2017 in which the examiner opined that COPD was less likely related to military service and less likely related to asbestos exposure during service.  The examiner stated that the Veteran had a smoking history, and the smoking history was the primary cause of COPD.  The examiner opined that the diagnosis of COPD was at least likely related to smoking history and stated that there was no evidence of asbestos related lung disease.

The Veteran's agent argued in April 2017 correspondence that a June 15, 2011, VA treatment record showed "evidence of the damage caused to his lungs from asbestos exposure."  The Veteran submitted this June 15, 2011, VA treatment record in September 2015; it noted evidence of prior granulomatous exposure with calcified hilar lymph nodes.  

The Board finds that additional clarification is required from the February 2017 VA examiner to include addressing the June 15, 2011, VA treatment record, addressing the Veteran's contentions that the COPD is also related to lead paint exposure, and providing a rationale for all opinions.  See Miller v. West, 11 Vet. App. 345, 348   (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

The Board notes that the June 15, 2011, VA treatment record does not appear to be associated with the record, aside from the copy submitted by the Veteran.  Moreover, the Veteran submitted multiple releases of information forms for VA treatment from May 1991 to the present that appear to have been rejected.  As such, any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims should be sought on remand.

Finally, the Board notes that in a July 1986 letter, it was noted that the Veteran was denied Social Security Administration (SSA) benefits.  However, in subsequent correspondence of record, and in VA treatment records, it is noted that the Veteran is receiving SSA benefits.  As such, the Board finds that on remand, the AOJ must make as many requests as necessary to obtain the Veteran's SSA records and associate them with the electronic claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  Obtain and associate with the electronic claims file any outstanding VA treatment records, to specifically include the records identified by the Veteran from May 1991 to the present; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

3.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the February  2017 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum.  If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following review of the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed COPD was incurred during his active service, is otherwise etiologically related to his active service, or is related to the claimed asbestos and lead paint exposure.

A full and complete rationale for all opinions expressed must be provided, to include addressing the June 15, 2011, VA treatment record (evidence of prior granulomatous exposure with calcified hilar lymph nodes) and the Veteran's contention that this is evidence of damage caused to his lungs from asbestos exposure.

4.  Refer the issue of entitlement to an initial compensable rating for residuals of a right inguinal hernia scar, and a rating in excess of 10 percent from August 24, 2009, to the Director of Compensation for consideration of extraschedular evaluations.

5.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his agent should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




